Exhibit 10.1
AMENDMENT NO. 6 TO TRANSACTION DOCUMENTS AND CONSENT
Dated as of September 17, 2008
THIS AMENDMENT NO. 6 TO TRANSACTION DOCUMENTS AND CONSENT (this “Amendment
No. 6”) is entered into by and among MVL Film Finance LLC (the “Borrower”), MVL
Productions LLC (“MPROD”), Marvel Studios, Inc. (“Marvel Studios”) Marvel
Entertainment, Inc. (“MEI” and together with the Borrower, MPROD and Marvel
Studios, collectively, the “Marvel Parties”), HSBC Bank USA, National
Association, in its capacities as Collateral Agent and Collection Account Bank
(the “Collateral Agent”) and Ambac Assurance Corporation, in its capacity as
Control Party (as defined in the Credit Agreement referred to below) (“Ambac”).
All capitalized terms used herein without definition shall have the meanings
specified in the Credit Agreement referred to below, or, if not defined therein,
in the Master Agreement referred to below.
PRELIMINARY STATEMENTS:
(1) WHEREAS, reference is made to (i) the Credit and Security Agreement dated as
of August 31, 2005 (the “Credit Agreement”) among the Borrower, the financial
institutions and commercial paper conduits from time to time party thereto,
General Electric Capital Corporation, as Administrative Agent, and the
Collateral Agent, (ii) the Master Development and Distribution Agreement dated
as of August 31, 2005 (the “Master Agreement”) among the Marvel Parties,
(iii) Amendment No. 1 to Transaction Documents dated as of September 29, 2006
(“Amendment No. 1”), Amendment No. 2 to Transaction Documents dated as of
February 21, 2007 (“Amendment No. 2”), and Amendment No. 3 to Transaction
Documents dated as of April 13, 2007 (“Amendment No. 3”) each by and between the
Marvel Parties, Marvel Characters, Inc., MVL Rights LLC, Ambac and the
Collateral Agent, and (iv) Acknowledgement No. 1 to Transaction Documents dated
as of April 6, 2007 (“Acknowledgment No. 1”), Amendment No. 4 to Transaction
Documents dated as of January 15, 2008 (“Amendment No. 4”) and Amendment No. 5
to Transaction Documents dated as of March 7, 2008 (“Amendment No. 5”) each by
and among Ambac, Marvel Studios, MPROD and the Borrower;
(2) WHEREAS, the Marvel Parties have asked Ambac to consent to: (i) the
termination of the Paramount Agreement other than with respect to the Completed
Motion Picture, Iron Man; (ii) the entry by MPROD into a new Distribution
Agreement dated as of September 18, 2008 by and among Paramount Pictures
Corporation and Viacom Overseas Holdings C.V. on the one hand and MPROD on the
other which is attached hereto as Exhibit A (the “Paramount Output Agreement”);
and (iii) the inclusion of such agreement as a Studio Distribution Agreement
under the Transaction Documents; and
(3) WHEREAS, in connection with the Paramount Output Agreement and on the terms
and subject to the conditions set forth herein, MEI has agreed, as a condition
of each Initial Funding for a Motion Picture after the date hereof, to fund an
amount equal to thirty-three percent (33%) of the Budget of such Motion Picture;

 

 



--------------------------------------------------------------------------------



 



NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the undersigned hereby agree as follows:
SECTION 1.
(a) Consent to Paramount Output Agreement. Ambac hereby consents to: (i) the
termination of the Paramount Agreement other than with respect to the Completed
Motion Picture, Iron Man; (ii) the entry by MPROD into the Paramount Output
Agreement; and (iii) the inclusion of the Paramount Output Agreement as a Studio
Distribution Agreement under the Transaction Documents.
(b) Defined Terms. Each of the following defined terms set forth in Section 1(a)
of the Master Agreement is hereby amended in its entirety to read as follows or,
as applicable, added in its proper alphabetical order:
“Gross Receipts” means, with respect to a Completed Film, the sum of (i) all
“Gross Receipts” (as defined in the Studio Distribution Agreement) for such
Completed Film and (ii) all non-refundable amounts derived from the exploitation
of the Reserved Distribution Rights for such Completed Film received by MVL to
the extent any such amount is not a Co-Financing Amount for such Completed Film
(e.g., minimum guarantees with respect to the sale of the Reserved Foreign
Distribution Rights or loans made by production lenders secured by the Reserved
Foreign Distribution Rights). Notwithstanding the foregoing, for purposes of
calculating Participations and Residuals payable to any Person, Gross Receipts
shall include Co-Financing Amounts. For the avoidance of doubt, all amounts
received by MPROD in connection with the exercise of its VOD and DTO
Distribution Rights under the Paramount Output Agreement less Distribution Fees
and MPROD’s Distribution Expenses for such rights shall be included in Gross
Receipts and Gross Receipts shall include Reserved Foreign Gross Receipts.
“MEI Paramount Pre-Sale Amounts” shall have the meaning set forth in Section
5.02(xxiii) of the Credit Agreement.
“MPROD Distribution Expenses” means P&A Costs and Expenses expended by MPROD
pursuant to Section 5.2 of the Paramount Output Agreement allocable to the
Paramount Output Motion Pictures which were actually paid by or on behalf of the
Master Distributor (or at its direction) only to the extent such P&A Costs and
Expenses (a) were not Deducted at Source and (b) do not exceed the upper range
of the Minimum/Maximum Distribution Expenses (as defined in the Paramount Output
Agreement) without the consent of the Control Party.
“Paramount Output Motion Pictures” means the Motion Pictures that will be
distributed by Paramount pursuant to the Paramount Output Agreement.
“Reserved Foreign Gross Receipts” means all Gross Receipts with respect to the
Reserved Foreign Distribution Rights for the Paramount Output Motion Pictures.
For the avoidance of doubt, Reserved Foreign Gross Receipts shall include
amounts received from Tele Müenchen Fernseh GmbH & Co. Produktionsgesellschaft
with respect to the Reserved Foreign Distribution Rights for the Paramount
Output Motion Pictures.

 

2



--------------------------------------------------------------------------------



 



“Reserved Foreign Collection Account” means a segregated trust account in the
name of the Collateral Agent maintained at HSBC Bank USA, National Association,
452 Fifth Avenue, New York, NY 10018 (ABA #021001088) to be established by the
Borrower within twenty (20) Business Days of the date of this Amendment No. 6.
Immediately upon establishment of the Reserved Foreign Collection Account, the
Marvel Parties shall notify Ambac, the Collateral Agent and the Administrative
Agent of the account number for such account.
“Studio Distribution Agreement” means (i) the Paramount Agreement (with respect
to the Completed Motion Picture Iron Man), (ii) the Universal Hulk Agreement
(with respect to Distribution Rights related to the Marvel character known as
“The Hulk” only), (iii) the Paramount Output Agreement or (iv) such other
distribution agreement with any other Studio Distributor other than with respect
to the Reserved Distribution Rights in form and substance satisfactory to MVL
and the Control Party, in each case, as amended, restated, supplemented or
otherwise modified from time to time with the prior written consent of MVL and
the Control Party; provided, however, that the Control Party’s consent with
respect to any such other distribution agreement or amendment, restatement,
supplement or modification may be withheld (i) with respect to any terms
referenced in the definition of Approvable Distribution Term Change, at the sole
discretion of the Control Party, and (ii) in the case of any other provisions,
only in the event the Control Party determines, in its reasonable judgment, that
such agreement or modification will have a material adverse effect on the rights
of the Secured Parties under the Credit Agreement or of the Control Party under
the Transaction Documents taken as a whole and as in effect as of the Closing
Date and only after the Control Party has advised MPROD in writing of the
specific terms causing it to withhold its consent.
“Viacom Guaranty” means the guaranty issued by Viacom Inc. dated September 1,
2005 for the benefit of MPROD and MVL and the guaranty to be issued by Viacom
Inc. pursuant to Section 36.1 of the Paramount Output Agreement.
(c) Collection of Reserved Foreign Gross Receipts. Section 3(f) of the Master
Agreement is hereby amended and restated as follows:
“(f) (i) Collection of Gross Receipts. The Master Distributor shall be
responsible for entering into Distribution Agreements which provide for the
collection, tracking, holding and remitting of all Gross Receipts in accordance
with the terms of this Agreement. The Master Distributor shall exercise the same
degree of diligence and skill in the performance of its duties hereunder as it
applies to its own property, and shall take or cause to be taken all such
actions as may be necessary or desirable to collect such Gross Receipts from
time to time, all in accordance with applicable Law. The Master Distributor
shall (A) instruct all Subdistributors and other obligors to cause all monies
constituting Gross Receipts which are payable to the Master Distributor pursuant
to the terms of any Distribution Agreement to be remitted by such Subdistributor
or other obligor directly to the Collection Account, provided however that
Reserved Foreign Gross Receipts shall be remitted instead by such Subdistributor
or other obligor directly to the Reserved Foreign Collection Account and
(B) with respect to any monies constituting Gross Receipts received by the
Master Distributor or any other Marvel Company, cause such monies (i) with
respect to Reserved Foreign Gross Receipts, to be deposited into the Reserved
Foreign Collection Account and (ii) with respect to all other Gross Receipts, to
be deposited in the Collection Account, respectively, within two (2) Business
Days of such Person’s receipt of the same. Notwitstanding the foregoing or any

 

3



--------------------------------------------------------------------------------



 



other provision of the Transaction Documents, the Master Distributor shall have
the right to: (i) deduct or cause its Subdistributors to deduct from Reserved
Foreign Gross Receipts and reimburse the Master Distributor all MPROD
Distribution Expenses with respect to the Reserved Territories (as defined on
Exhibit B hereto); and (ii) deduct or cause its Subdistributors to deduct from
all other Gross Receipts and reimburse the Master Distributor all MPROD
Distribution Expenses with respect to the Territory (as defined in the Paramount
Output Agreement) other than the Reserved Territories. Reimbursements for MPROD
Distribution Expenses pursuant to the preceding sentence shall be paid to the
Master Distributor at the Master Distributor Account. The Master Distributor is
under no obligation to expend any MPROD Distribution Expenses and any amount
that the Master Distributor is reimbursed hereunder with respect to a MPROD
Distribution Expense may distributed by the Master Distributor to any other
Marvel Company. The Master Distributor may, in its sole discretion, but shall
not be obligated to, make advances (“Master Distributor Advances”) to the
Collection Account for purposes of making the payments described in
Section 3.01(c) of the Credit Agreement, provided, that no such Master
Distributor Advance shall be made unless the Master Distributor reasonably
believes that such Master Distributor Advance will be subsequently recouped
under Section 3.01(c)(ii) of the Credit Agreement.”
(ii) Reserved Foreign Collection Account. Within twenty (20) Business Days of
the date of this Amendment No. 6, the Borrower shall establish the Reserved
Foreign Collection Account with the Collection Account Bank. Without limiting
Article IV of the Credit Agreement, the Borrower hereby grants a security
interest to the Collateral Agent, for the benefit of the Secured Parties, in the
Reserved Foreign Collection Account and all amounts and investments on deposit
or held therein to secure all Obligations of the Borrower to the Secured Parties
under the Credit Agreement and the other Transaction Documents. The Borrower
hereby agrees that the Collateral Agent shall have exclusive dominion and
control over the Reserved Foreign Collection Account and that the Collection
Account Bank will comply solely with instructions originated by the Collateral
Agent (i) directing disposition of the funds or (ii) directing transfer or
redemption of the financial assets in the Reserved Foreign Collection Account
without further consent by the Borrower or any Marvel Company but with notice
thereto; provided, that until the Collateral Agent provides notice to the
contrary to the Collection Account Bank, the Collection Account Bank shall be
entitled to comply with the investment directions originated by the Borrower
without further consent by the Collateral Agent. The Borrower shall not instruct
the Collection Account Bank to withdraw or transfer any funds or financial
assets held in the Reserved Foreign Collection Account. The taxpayer
identification number associated with the Reserved Foreign Collection Account
shall be that of the Borrower and the Borrower will report for federal, state
and local income tax purposes, the income, if any, represented by the Reserved
Foreign Collection Account. The Collection Account Bank and the Collateral Agent
shall be entitled to rely on this Section notwithstanding any contrary provision
herein and the Borrower agrees to enter into a separate control agreement with
respect to the Reserved Foreign Collection Account pursuant to Section 4.07 of
the Credit Agreement.

 

4



--------------------------------------------------------------------------------



 



On each Quarterly Payment Date, the Collateral Agent shall instruct the
Collection Account Bank in writing to apply all funds in the Reserved Foreign
Collection Account that have not been previously applied hereunder (including
any investment earnings received with respect to such funds) in the following
order of priority in accordance with a settlement report certified to be
accurate and complete by the chief financial officer of MPROD setting forth the
source of all Reserved Foreign Gross Receipts and application of such funds (and
such other information as reasonably requested by the Control Party):
(i) first, to MEI until MEI has recouped all outstanding MEI Paramount Pre-Sale
Amounts (which recoupment, for the avoidance of doubt, shall be on a crossed
basis between all funded MEI Paramount Pre-Sale Amounts for all Paramount Output
Motion Pictures then outstanding); and
(ii) thereafter, to the Collection Account to be distributed in accordance with
3.01(c). For the avoidance of doubt, MEI shall not be entitled to recoup any MEI
Paramount Pre-Sale Amounts from funds that have been distributed to the
Collection Account pursuant to this Section 3(f)(ii) (i.e., there shall be no
clawback of amounts released from the Reserved Foreign Collection Account into
the Collection Account pursuant to this Section).”
(d) The first two sentences of Section 4(a) of the Master Agreement are hereby
amended and restated as follows (with the underlined text being the addition
thereto):
“With respect to each Completed Film, the Master Distributor shall use its good
faith efforts to cause the Studio Distributor to remit Gross Receipts, if any,
and in accordance with the terms of the applicable Distribution Agreement,
directly to the Collection Account or the Reserved Foreign Collection Account
(as applicable in accordance with Section 3(f) hereunder) after Deducting at
Source its permitted deductions as specified below. With respect to each
Completed Film, the Master Distributor shall use its good faith efforts to cause
each Subdistributor with respect to the Reserved Distribution Rights to remit
Gross Receipts, if any, directly to the Collection Account or the Reserved
Foreign Collection Account (as applicable in accordance with Section 3(f)
hereunder) after Deducting at Source its permitted deductions as specified in
the Distribution Agreement applicable to such Subdistributor.”
(e) Section 4(b) of the Master Agreement is hereby amended and restated as
follows (with the underlined text being the addition thereto):
(b) Payments and Computations. The Master Distributor shall use its good faith
efforts to cause all amounts to be paid directly to the Collection Account and
the Reserved Foreign Collection Account in accordance with Section 3(f)(i)(A),
and shall pay all amounts to be paid by the Master Distributor under
Section 3(f)(i)(B) in accordance with the terms hereof by no later than
11:00 a.m. (New York City time) on the day when due in Dollars in same day
funds, and shall not be subject to, and shall be paid by the Master Distributor
free and clear of, any offset, counterclaim or defense whatsoever.”

 

5



--------------------------------------------------------------------------------



 



(f) Clause (5) of Section 11(a) of the Master Agreement is hereby amended and
restated as follows (with the underlined text being the addition thereto):
“(5) the failure of MPROD to remit Gross Receipts received by it pursuant to
Section 3(f) to the Collection Account or the Reserved Foreign Collection
Account as required herein,”
(g) Credit Agreement Defined Terms. The following defined term set forth in the
Credit Agreement is hereby amended in its entirety to read as follows:
“Securities Accounts” means the Collection Account, the Reserved Foreign
Collection Account, the Class A Liquidity Reserve Account and the Borrower
Blocked Account.”
(h) Insurance. Section 2.08(c) of the Credit Agreement is hereby amended and
restated as follows (with the modified text being underlined hereunder):
“Deemed Prepayments. The proceeds of payments made to the Collateral Agent by
the Completion Guarantor under a Completion Bond for a Motion Picture which has
been abandoned, and any proceeds from insurance policies related to such Motion
Picture provided in accordance with Section 7(a)(vii) of the Master Agreement,
in each case to the extent not paid to the Completion Guarantor, shall be deemed
to be prepayments hereunder, and shall be applied in the following order of
priority (1) first to the Insurer, an amount equal to any interest paid by such
Insurer to the Class A Lenders with respect to Class A Advances which are
Film-Related Advances with respect to such abandoned Motion Picture, (2) second
to the Class A Lenders, an amount equal to the accrued and unpaid interest with
respect to outstanding Class A Advances which are Film-Related Advances with
respect to such abandoned Motion Picture, (3) third to the Class B Lenders, an
amount equal to the accrued and unpaid interest with respect to outstanding
Class B Advances which are Film-Related Advances with respect to such abandoned
Motion Picture, (4) fourth: (i) with respect to proceeds of payments made to the
Collateral Agent by the Completion Guarantor under a Completion Bond for such
abandoned Motion Picture to the Class A Lenders, an amount equal to the
outstanding Class A Advances which are Film-Related Advances; and (ii) with
respect to any proceeds from insurance policies provided in accordance with
Section 7(a)(vii) of the Master Agreement (which, for the avoidance of doubt,
excludes the Insurance Policy) with respect to such abandoned Motion Picture to
MEI and to the Class A Lenders in proportion to the relative amounts that each
has advanced with respect to such abandoned Motion Picture as of the date of the
insurance payment, (5) fifth to the Lenders or Insurer, as applicable, any
accrued and unpaid charges included in the scope of the definition of “Maximum
Charge” (as defined in the applicable Completion Bond), and (6) sixth to the
Borrower Blocked Account any remaining amounts.”

 

6



--------------------------------------------------------------------------------



 



(i) Inclusion of the Reserved Foreign Collection Account in the Collateral.
Section 4.01 of the Credit Agreement is hereby amended to add at the end
thereof:
“(n) For the avoidance of doubt, the Collateral shall include the Borrower’s
interest in the Reserved Foreign Collection Account and Article IV of the Credit
Agreement shall apply to Reserved Foreign Collection Account.”
(j) Additional Condition for Initial Funding of a Film Related Advance. A new
clause (xxiii) is added to Section 5.02 of the Credit Agreement (and such clause
shall be deemed included in the “except” parenthetical at the beginning of
Section 5.02) reading as follows:
“(xxiii) As a condition of each Initial Funding which is a Film Related Advance
for a Paramount Output Motion Picture, MEI shall deposit into the Borrower
Blocked Account an amount equal to 33% of the Budget of the Paramount Output
Motion Picture to which such Film Related Advance relates (the amount so
deposited being the “MEI Paramount Pre-Sale Amount” with respect to such
Paramount Output Motion Picture).”
(k) The defined term “Cumulative Pre-Sales Percentage” set forth in Schedule I
of the Credit Agreement is hereby amended to add at the end thereto as follows:
“For the avoidance of doubt and notwitstanding any provision of the Transaction
Documents to the contrary, the numerator described in (i) above shall include
all MEI Paramount Pre-Sale Amounts.”
(l) Authorization to Establish the Reserved Foreign Collection Account. Ambac
hereby authorizes the Collateral Agent and the Collateral Agent hereby agrees to
establish and control the Reserved Foreign Collection Account as contemplated by
this Amendment No. 6.
SECTION 2. Representations and Warranties of the Marvel Parties.
2.1 The Marvel Parties each hereby represents and warrants to Ambac as follows:
(a) It is a corporation or limited liability company, as applicable, duly
organized, validly existing and in good standing under the laws of the State of
Delaware.
(b) The execution, delivery and performance by it of this Amendment No. 6 and
each Transaction Document to which it is a party, and the transactions
contemplated hereby and thereby, are within its limited liability company or
corporate powers, have been duly authorized by all necessary limited liability
company or corporate action, and do not (i) contravene, or constitute a default
under, its constitutive documents, (ii) violate any Law or applicable writ,
judgment, injunction, decree, determination or award except where such
violations, individually or in the aggregate, could not reasonably be expected
to have a Material Adverse Effect, (iii) conflict with or result in the breach
of, or constitute a default under, any contract, loan agreement, indenture,
mortgage, deed of trust, lease or other instrument binding on it or any of its
properties, in each case which breach or default has not been permanently waived
in accordance therewith or (iv) result in or require the creation or imposition
of any Adverse Claim upon or with respect to any of its properties, other than
Permitted Liens.

 

7



--------------------------------------------------------------------------------



 



(c) No consent of any other Person and no authorization or approval or other
action by, and no notice to or filing with, any governmental authority or
regulatory body or any other third party that has not been obtained is required
for the due execution, delivery or performance by it of this Amendment No. 6 or
any Transaction Document to which it is or is to be a party.
(d) This Amendment No. 6 has been, and each Transaction Document to which it is
a party has been, duly executed and delivered by it and is its legal, valid and
binding obligation, enforceable against it in accordance with the terms of such
document, except as may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws relating to or limiting creditors’
rights generally or by equitable principles.
2.2 In addition, the Marvel Parties each hereby represents and warrants to Ambac
as follows:
No Event of Default, Potential Event of Default, MSI Default Event, MEI Event of
Default or Acceleration Event has occurred and is continuing or would result
from the execution, delivery and performance by it of this Amendment No. 6 and
the transactions contemplated hereby.
SECTION 3. Reference to and Effect on the Transaction Documents, Etc.
(a) This Amendment No. 6 shall pertain only to the matters expressly referred to
above and is effective only for the limited purposes set forth above, and shall
not be deemed to authorize any other action or non-compliance on the Borrower’s,
MPROD’s or Marvel Studio’s part.
(b) The Transaction Documents, as specifically modified by Amendment No. 1,
Amendment No. 2, Amendment No. 3, Amendment No. 4, Amendment No. 5
Acknowledgment No. 1 and this Amendment No. 6 are and shall continue to be in
full force and effect and are hereby in all respects ratified and confirmed.
This Amendment No. 6 constitutes the entire agreement of the parties hereto with
respect to the subject matter hereof, there being no other agreements or
understandings, oral, written or otherwise, respecting such subject matter, any
such agreement or understanding being superseded hereby.
SECTION 4. Execution in Counterparts. This Amendment No. 6 may be executed in
any number of counterparts and by any combination of the parties hereto in
separate counterparts, each of which counterparts shall be an original and all
of which taken together shall constitute one and the same Amendment No. 6.
Delivery of an executed counterpart of a signature page to this Amendment No. 6
by facsimile shall be effective as delivery of a manually executed counterpart
of this Amendment No. 6.
SECTION 5. Governing Law. This Amendment No. 6 shall be governed by, and
construed in accordance with, the internal laws of the State of New York.
[Signature pages follow]

 

8



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the undersigned have caused this Amendment No. 6 to be
executed by their respective officers thereunto duly authorized, as of the date
first above written.

                      AMBAC ASSURANCE CORPORATION
 
                    By   /s/ Kevin Graham                  
 
      Name:   Kevin Graham    
 
      Title:   First Vice President    

 

9



--------------------------------------------------------------------------------



 



              MARVEL ENTERTAINMENT, INC.
 
            By   /s/ John Turitzin              
 
  Name:   John Turitzin    
 
  Title:   Executive Vice President and General Counsel    
 
            MVL FILM FINANCE LLC    
 
            By   /s/ Mike Ross              
 
  Name:   Mike Ross    
 
  Title:   Senior Vice President    
 
            MVL PRODUCTIONS LLC    
 
            By   /s/ Ryan Potter              
 
  Name:   Ryan Potter    
 
  Title:   Secretary    
 
            MARVEL STUDIOS, INC.    
 
            By   /s/ Tim Connors              
 
  Name:   Tim Connors    
 
  Title:   Executive Vice President    



 

10



--------------------------------------------------------------------------------



 



                      HSBC BANK USA, NATIONAL ASSOCIATION,     as Collateral
Agent
 
                    By   /s/ Andres E. Serrano                  
 
      Name: Andres E. Serrano    
 
      Title:   Vice President    

 

11